Title: To George Washington from James Duane, 12 October 1782
From: Duane, James
To: Washington, George


                  
                     Dear General,
                     Philadelphia 12th October 1782.
                  
                  It was not till the 10th that I had the Honour of your Excellency’s favour of the 1st Instant; Mr Arnold the bearer having been several days in Town before he delivered it.  Sincerely attached to your Excellency by every Motive which can command Affection and Esteem, the Reflections which introduce your Enquiry on Huddy’s Case give me great Concern.  Whatever may have been the Indecision of the Sovereign Power of these States on Points in which their Commander in Chief hath at any time asked for Direction; a delay never has been tincturd with Indifference or Disrespect towards him, and much less with a Desire to with hold any necessary Support.  The unreserved Confidence reposed in his military Talents and personal Virtues, can want no Proof while the Journals of Congress, or a Transcript of the Powers which he possesses, remain in Existence.
                  I think in a former Correspondence I had occasion to observe on the Dilatoriness incident to a popular Government, like ours, composed of thirty or forty Members from various parts of an extensive Continent.  In Cases of Intricacy and more especially where the Passions are engaged Tardiness is unavoidable; and without questioning a Rectitude of Intention, or the Want of Attachment to the Person interested in Dispatch, the Cause may be found in human nature.  This I most sincerely believe to be a Key to the Case under Consideration.
                  Shortly after the Receipt of the Proceedings of a british Court martial on the murder of Capt. Huddy they were referred to a Committee.  To encrease their Embarrasment the same Committee were also charged with the Complaints respecting the Execution of Col. Haynes, and the Infringement of the Cartell made by Authority of General Greene and Lord Cornwallis for the Southern Department.
                  I know not whether your Excellency is fully apprized of the Subject of the last Referrence.  General Greene describes it as “a Dispute leading to Consequences which might affect other Departments, and which involves questions respecting Allegiance, the Obligation of Subjects, and the Rights of Punishment; and which had—it might be added—enkindled an uncommon Degree of Resentment and even Rage, in every Man acquainted with the amiable Character which Col. Haines had sustained.
                  The Murder of Capt. Huddy with the subsequent Circumstances your Excellency Justly ranks among the difficult intricate and perplexing Cases which have arisen in the Course of your illustrious Command.
                  It seemd necessary to premise these particulars to make way for a precise and candid Answer to your Excellency’s Enquiry.
                  It is, Sir, from the Difficulty and Perplexity of these two Cases; from the Influence they may have on our national Character; from the Impressions they have made on the Minds of the publick and of Individuals; from the Peremptoriness of our past Menaces: from the Change of the British Cabinet and of the Temper of the Brith Nation: from the pacific Assurances of their General; from their evident Despair of Advantage from Coertion or Cruelty: from their withdrawing the Savages, from the Appearances of Evacuation; and from the Prospect of Peace; It is from these Considerations combined that a difference of Sentiment which arose in Congress on the first Communication of the two Cases continues; and which has prevailed in this Committee not only after frequent and deliberate Discussions: but after an Addition of Members to give Room for greater Unanimity.  To this Moment the Fate of the Questions rests with the Chairman who if not undetermined seems to be unwilling that Subjects of such Magnitude shoud receive the Impression of a Report from his single Voice.
                  I beg your Excellency to believe that no opinion has been given by Congress or their Committee that "Policy forbids a Decision on Huddy’s Case."  Had such a Sentiment prevailed, it coud not, it ought not, to have been concealed from you a Moment.  Indeed it has been observed, that by the studied Delays of the Enemy, while they so long trifled with your Excellency’s humanity, and the Feelings not to say the Life of the devoted Victim, this great national affair receiv’d it’s principal Embarrasment; and that it might therefore be justifiable to regulate our Conduct by maxims of Caution: and by waiting for the Effects of an impending Retaliation; of the address of the british Commons for altering the Conduct of the War, and of the pacific assurances of Sir Guy Carleton; And with respect to Col. Haines, by the Event of the Preparations for relinquishing Charles Town; But whatever Force there may be in these Remarks they were never maturd into a Resolution; nor do I know that they made any considerable Impression.
                  My own Opinion is decided and I wish it neither to be concealed nor suspended.
                  By the modern Practice of War, which is become a part of the Law of Nations, qualified and mitigated Hostilities are only allowed to be fair and honorable—All Commonwealths are considered as the natural Avengers of this Law, because human nature is honord by it’s Institution and interested in it’s Observation.  Hence when the hand of Ferocity and Barbarism is employed to scourge Mankind, it is lawful to repress these Extremes and Desolations of War by Acts of Retaliation.
                  There is however a manifest distinction between Retaliation and Vengeance.  Vengeance can only fall upon the Guilty: but Retaliation which must always flow from a rational Hope to stop the wanton Effusion of human blood, or repress the Extremes of War, may reach even the Life of the innocent; because Justified by the Motive it assumes the Office of Humanity.  On these Principles I have formed my Judgement, in a firm Perswasion of the Truth of the following facts that if the british Monarch is not seriously inclined to peace he at least despairs of Success by Coertion or Cruelty, that a mitigated War is the Enemy’s true policy, that they have restraind the Incursions of their Savages: that their Generals have given the strongest Assurances that if the War is continued it shall be conducted on their part with Humanity; that the Character of the united States becomes every day more respectable in the Eyes of Europe and of consequence more formidable to our Enemies: that the british House of Commons the nation at large and part of it’s ministry are tired of a ruinous War and eager, on any Terms, to regain the Commerce and Friendship of America.  These Sir, are the Grounds from which I infer the utter Improbability that the Enemy in the furthest Progress of the War will ever recur again to the Barbarism and Extremes of which they have found the Impotency, and feel the Disgrace.  It follows that it is not necessary and therefore not Justifiable to take away the Life of Capt. Asgil.  I know there are some who yielding to the Impulse of Just Indignation at the enormous Cruelties of the Enemy, wish for Victims to the Manes of our Murderd Friends.  There are others who think that our national Glory will be Tarnished by a Clemency inconsistent with former Menaces of Retaliation.  Altho’ the Change of Circumstances obviously requires a Change of Measures correspondt to the Nature of Retaliation, I censure Neither.  Whatever may be the Desire of others, it is mine that this war may be concluded, as it has hitherto been conducted by us, with the Humanity which a benevolent Religion, civilized manner, and true military Honour inspire.  This is a Conduct worthy of the Patrons of Liberty.  It is a Conduct which will give this Infant Republic a distinguished Rank among refined and civilized Nations; and recommend her to the Favour and Protection of Heaven.
                  To me it is highly pleasing so perfectly to agree with your Excellency on the manner of issuing this business.  Be assured that I will give it all the dispatch of which it is capable; and that it will be one of the greatest Pleasures of my Life to convince you of the perfect Esteem and affectionate Attachment with which I have the Honour to be—Dear Sir,your Excellencys most Obedient most humble Servant
                  
                     Jas Duane 
                  
                  
                     I refer your Excellency for news and Politics to the Secretary at War who does me the Honour to charge himself with this Letter.
                  
                  
               